DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/01/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Tsai et al. (US 10,277,215).
In reference to claim 16 Tsai discloses in Figure 4B a method of controlling a signal delay time, the method comprising: receiving an input signal (Sin) at a first stage (200_0) of a plurality of sequentially coupled stages (200_0 – 200_n) of a digitally controlled delay line (110); and selecting a second stage (200_1) of the plurality of sequentially coupled stages as a return stage, thereby activating a first tunable inverter (230_1) of the second stage (200_1) coupled between a first signal path of a signal delay path of the DCDL and a second signal path of the signal delay path of the DCDL, wherein the selecting the second stage (200_1) of the plurality of sequentially coupled stages as the return stage comprises activating a second tunable inverter (210_0) of the first stage (200_0) as part of the first signal path and a first tristate inverter (220_0) of the first stage as part of the second signal path. (The inverters are believed to be tunable because the output of the inverter is varied dependent on the value of control bit of the control signal (Ctrl) applied thereto. See column 2, line 56- column 3, line 3.
In reference to claim 20 Tsai further discloses in Figure 4B wherein the selecting the second stage (200_1) of the plurality of sequentially coupled stages as the return stage comprises activating a third tunable inverter (210_1) and a second tristate inverter (220_1) of the second stage (200_1) as part of the second signal path.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses examples of digitally controlled delay lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/             Primary Examiner, Art Unit 2849